                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE

         CAC Maritime, Ltd.                                    §
                                                               §
              Plaintiff,                                       §
                                                               §   CIVIL ACTION NO.:
         v.                                                    §
                                                               §   IN ADMIRALTY, Rule 9(h)
         M/V OCEAN FORCE, IMO 8215613, its                     §
         equipment, appurtenances, and freights                §
                                                               §
              Defendant in rem.                                §

                                          ORDER OF APPOINTMENT OF
                                           SUBSTITUTE CUSTODIAN

                   This matter is before the Court upon the Motion of the Plaintiff for an Order authorizing

         the appointment of the Master of the M/V OCEAN FORCE, which is the subject of this

         admiralty action, as substitute custodian of the M/V OCEAN FORCE. The Court having

         reviewed the Motion for Appointment of Substitute Custodian, and it appearing to the Court that

         the proposed replacement custodian is an acceptable replacement custodian for the U.S. Marshal,

         it is therefore,

                   ORDERED that the Master of the M/V OCEAN FORCE is hereby authorized to replace

         the U.S. Marshal as custodian of the subject Vessel while she is under arrest, to act as the

         Substitute Custodian of the subject Vessel, to permit movement of said Vessel within the District

         of Delaware, and to permit cargo operations to occur on said Vessel anywhere within the District

         of Delaware.

                                         12th day of February 2021.
                   DONE AND ORDERED this ____



                                                             /s/ Richard G. Andrews
                                                        _________________________________
                                                        UNITED STATES DISTRICT JUDGE


27727242.1
